Citation Nr: 0944898	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-10 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and son-in-law


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

In October 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

The Board notes that when the Veteran filed his April 2007 VA 
Form 9, Substantive Appeal, he elected not to appeal a 
separate issue seeking a higher rating for his service-
connected tinnitus.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

Unfortunately, appellate review of the Veteran's claim at 
this time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand in this matter is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran essentially contends that his service-connected 
bilateral hearing loss is more severe than indicated by the 
40 percent rating previously granted him.  

The record indicates that the Veteran received a VA 
audiological examination to determine the level of his 
hearing loss in April 2005 and that he was to be fitted for 
new hearing aids after a December 2005 audiological 
examination at the Atlanta VAMC.  In his February 2006 Notice 
of Disagreement the Veteran reported that a VA doctor took 
his left ear hearing aid since it was of no benefit to his 
ability to hear and that he was totally deaf in his left ear.  
He later failed to appear for a VA audiological examination 
scheduled in April 2008.  During his October 2009 Board 
hearing, the Veteran contended that his service-connected 
hearing loss had worsened in severity and that he is 
essentially deaf now in both ears.  His son-in-law, who 
usually takes the Veteran to appointments, testified that he 
had no idea the Veteran had been scheduled for another VA 
audiological examination in 2008.  

Given the Veteran's statement of increased severity of his 
disability since the last examination several years ago, and 
his son-in-law's ignorance of the scheduled examination last 
year, the Board finds that an updated VA audio examination is 
required in order to make an informed decision regarding the 
Veteran's current level of functional impairment and to 
adequately evaluate his current level of disability.  Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997) (VA should have 
provided an examination based on veteran's complaint of 
increased hearing loss since his examination two years 
before).  VA's duty to assist the Veteran includes obtaining 
a thorough and contemporaneous evaluation where necessary to 
reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  Because the current level 
of the Veteran's disability is unclear, the Board believes 
that another examination is necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should request copies of 
any outstanding VA medical records from 
the Atlanta VAMC, for the period from 
December 2005 to the present.  

2.  After the requested medical records 
have been associated with the claims file, 
the RO/AMC shall schedule the Veteran for 
a VA audiological examination to ascertain 
the present severity of his service-
connected hearing loss.  Any and all 
indicated evaluations, including 
audiometric and speech recognition using 
the Maryland CNC should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly records of 
treatment for hearing loss, and offer 
comments and an opinion as to the severity 
of the Veteran's hearing loss and a 
description of the functional effects 
caused by the service-connected hearing 
loss disability.  

A clear rationale for all opinions should 
be provided, along with a discussion of 
the facts and medical principles.  The 
claims file and a copy of this Remand must 
be made available to the examiner for 
review of the case, and a notation to the 
effect that this record review took place 
should be included in the report of the 
examiner. 

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



